410 So. 2d 573 (1982)
Doris PACHECO and Dulce Marie Pujol, Appellants,
v.
LINCOLN PALACE CONDOMINIUM, INC., Appellee.
Nos. 81-593, 81-689.
District Court of Appeal of Florida, Third District.
February 16, 1982.
Rehearing Denied March 23, 1982.
*574 Robert H. Burns, Miami Beach, and Donald Mates, Hollywood, John A. Murray, Miami, for appellants.
Wolfson & Diamond and J. William Kirkland, Miami Beach, for appellee.
Before HENDRY, BASKIN and DANIEL S. PEARSON, JJ.
PER CURIAM.
Because appellant Pacheco was a potential purchaser and not a unit owner, and this is not an action between unit owners and/or their condominium association for breach of statutory or contractual provisions governing such associations, we reverse the attorney's fee award on behalf of Lincoln Palace. § 718.303(1), Fla. Stat. See Saul v. Basse, 399 So. 2d 130 (Fla. 2d DCA 1981); The Fountains of Palm Beach Condominium, Inc. v. Farkas, 355 So. 2d 163 (Fla. 4th DCA 1978).
The remainder of the summary final judgment is affirmed on the ground that the association properly refused to approve Pacheco's application based upon the restrictive covenant of the condominium bylaws prohibiting children under the age of twelve. White Egret Condominium, Inc. v. Franklin, 379 So. 2d 346 (Fla. 1979).
Affirmed in part; reversed in part.